Name: Commission Regulation (EC) No 1898/94 of 27 July 1994 fixing for the 1994/95 marketing year the minimum price to be paid to producers for peaches and the amount of production aid for peaches in syrup and/or natural fruit juice
 Type: Regulation
 Subject Matter: agricultural structures and production;  foodstuff;  plant product;  prices;  economic policy
 Date Published: nan

 No L 194/8 Official Journal of the European Communities 29 . 7. 94 COMMISSION REGULATION (EC) No 1898/94 of 27 July 1994 fixing for the 1994/95 marketing year the minimum price to be paid to producers for peaches and the amount of production aid for peaches in syrup and/or natural fruit juice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treat) establishing the European Community, adjustment with the aim of correcting production aid by the impact, on the minimum price minus the aid, of the differences between the agricultural conversion rate and the average of the market exchange rates during a period to be determined ; whereas, in view of the current market situation and in order to ensure normal competition with third countries, such a system of adjustment should be implemented by applying a coefficient to the aid ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For the 1994/95 marketing year : (a) the minimum price referred to in Article 4 of Regula ­ tion (EEC) No 426/86 to be paid to producers for peaches ; and (b) the production aid referred to in Article 5 of the same Regulation for peaches in syrup and/or natural fruit juice, shall be as set out in Annex I. Having regard to Council Reflation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Commission Regulation (EC) No 549/94 (2), and in particular Articles 4 (4) and 5 (5) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the value of the unit of account and the conversion rates to b : applied for the purposes of the common agricultural pclicy (3), as last amended by Regulation (EC) No 3528/93 I 4), and in particular Article 3 (3) thereof, Whereas Council Regulation (EEC) No 1 206/90 (*), . as amended by Regulation (EEC) No 2202/90 (% lays down general rules for the syst&lt; m of production aid for processed fruit and vegetables ; Whereas, pursuant to Article 4 ( 1 ) of Regulation (EEC) No 426/86, the minimum price to be paid to producers is to be determined on the basis o :, firstly, the minimum price applying during the previous marketing year, secondly, the movement of basic price s in the fruit and vegetables sector, and thirdly, the need to ensure the normal marketing of fresh products f&lt; &gt;r the various uses, including supply of the processing inc.ustry ; Whereas Article 5 of Regulation (EEC) No 426/86 lays down the criteria for fixing the amount of production aid ; whereas account must, i l particular, be taken of the aid fixed for the previous ma keting year adjusted to take account of changes in the minimum price to be paid to producers and the difference between the cost of the raw material in the Community rnd in the major competing third countries ; Whereas Article 4 of Regulation (EEC) No 1206/90 provides for the establishment of a system of monetary Article 2 1 . A coefficient equal to the impact on the cost price of the difference between the average market exchange rate and the agricultural conversion rate applicable at the beginning of the marketing year shall be applied to production aid. 2. For the application of paragraph 1 :  'cost price' means the minimum price payable to the producer less the aid,  'average market exchange rate' means the average of the rates of the ecu published in the Official Journal of the European Communities, C series, during the first quarter of the year during which the marketing year in question starts , multiplied by the correction factor referred to in Article 1 (c) of Regulation (EEC) No 3813/92. (') OJ No L 49, 27. 2. 1986, p 1 . (2) OJ No L 69 , 12. 3 . 1994, p 5 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 320, 22 . 12. 1993, p. 32. 0 OJ No L 119, 11 . 5 . 1990, &gt;. 74. f6) OI No L 201 , 31 . 7. 1990, ). 4. 29 . 7. 94 Official Journal of the European Communities No L 194/9 3 . The coefficients calculated in accordance with para ­ graph 1 shall be as set out in Annex II. Article 3 Where processing takes place outside the Member State in which the produce was grown, such Member State shall furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Commission Rene STEICHEN Member of the Commission No L 194/10 Official Journal of the European Communities 29 . 7. 94 ANNEX I Minimum price to be paid to producers Product ECU/100 kg net, ex producer Peaches intenc ed for the manufactures of peaches in syrup and/or natural fruit juice 23,832 Production aid Product ECU/100 kg net Peaches in syrup and/or natural fruit juice 7,174 ANNEX II The cc efficients referred to in Article 2 (3) for the 1994/95 marketing year Bfrs 1.0383 Dkr 1.0429 DM 1.0127 Dr 1.0447 Pta 1.0090 FF 1.0067 £ Irl 1.0472 Lit 0.9825 F1 1.0204 Esc 1.0091 £ 1.0366